Title: [Notes of Debates, Continued] Octr. 6.
From: Adams, John
To: 


       Chase. I dont think the Resolution goes far enough. Ld. Dunmore has been many Months committing Hostilities vs. Virginia, and has extended his Piracies to Maryland. I wish he had been seized, by the Colony, Months ago. They would have received the Thanks of all North America.
       Is it practicable now? Have the Committee any naval Force? This order will be a mere Piece of Paper. Is there a Power in the Committee to raise and pay a naval Force? Is it to be done at the Expence of the Continent. Have they Ships or Men.
       Lee. I wish Congress would advise Virginia and Maryland to raise a Force by Sea to destroy Ld. Dunmores Power. He is fond of his Bottle and may be taken by Land, but ought to be taken at all Events.
       Zubly. I am sorry to see the very threatening Condition that Virginia is likely to be in. I look on the Plan We heard of yesterday to be vile, abominable and infernal—but I am afraid it is practicable. Will these Mischiefs be prevented by seizing Dunmore. Seizing the K’s Representatives will make a great Impression in England, and probably Things will be carried on afterwards with greater Rage.
       I came here with 2 Views. One to secure the Rights of America. 2. A Reconciliation with G. Britain.
       Dyer. They cant be more irritated at home than they are. They are bent upon our Destruction. Therefore that is no Argument vs. seizing them. Dunmore can do no Mischief in Virginia—his Connections in England are such that he may be exchanged to Advantage. Wentworth is gone to Boston. Franklyn is not dangerous. Pen is not. Eden is not.
       Johnson. Dunmore a very bad Man. A defensive Conduct was determined on, in the Convention of Virginia. I am for leaving it to Virginia.
       We ought not to lay down a rule in a Passion. I see less and less Prospect of a Reconciliation every day. But I would not render it impossible. If We should render it impossible, our Colony would take it into their own Hands and make Concessions inconsistent with the Rights of America. N.C., V., P., N. York, at least have strong Parties, each of them of that Mind. This would make a Disunion. Five or six Weeks will give Us the final Determination of the People of G. Britain. Not a Governor in the Continent has the real Power, but some have  the Shadow of it. A Renunciation of all Connection with G.B. will be understood by a step of this Kind. 13 Colonies connected with G.B. in 16 Months have been brought to an Armed Opposition to the Claims of G.B. The line We have pursued has been the Line We ought to have pursued. If what we have done had been proposed two Years ago, 4 Colonies would not have been for it.
       Suppose we had a dozen Crown Officers in our Possession. Have We determined what to do with them? Shall we hang them.
       Lee. Those who apply general Reasons to this particular Case will draw improper Conclusions. Those Crown Officers who have advised his Lordship vs. his violent Measures, have been quarrell’d with by him.
       Virginia is pierced in all Parts with navigable Waters. His Lordship knows all these Waters and the Plantations on them. Shuldam is coming to assist him in destroying these Plantations. We see his Influence with an abandoned Administration, is sufficient to obtain what he pleases.
       If 6 Weeks may furnish decisive Information, the same Time may produce decisive destruction to Maryland and Virginia. Did We go fast enough when We suffered the Troops at Boston to fortify.
       Zubly. This is a sudden Motion. The Motion was yesterday to apprehend Govr. Tryon. We have not yet conquered the Army or Navy of G.B. A Navy, consisting of a Cutter, rides triumphant in Virginia. There are Persons in America who wish to break off with G.B. A Proposal has been made to apply to France and Spain—before I agree to it, I will inform my Constituents. I apprehend the Man who should propose it would be torn to pieces like De Wit.
       Wythe. It was from a Reverence for this Congress that the Convention of Virginia, neglected to arrest Lord Dunmore. It was not intended suddenly, to form a Precedent for Govr. Tryon. If Maryland have a Desire to have a Share in the Glory of seizing this Nobleman, let them have it.
       The 1st. objection is the Impracticability of it.—I dont say that it is practicable, but the attempt can do no harm.
       From seizing Cloathing in Delaware, seizing the Transports &c., the Battles of Lexington, Charlestown, &c., every Man in Great Britain will be convinced by Ministry and Parliament that We are aiming at an Independency on G.B. Therefore We need not fear from this Step disaffecting our Friends in England. As to a Defection in the Colonies, I cant answer for Maryland, Pensylvania, &c. but I can for Virginia.
       Johnson. I am not vs. allowing Liberty to arrest Ld. Dunmore—there is Evidence that the Scheme he is executing was recommended by himself. Maryland does not regard the Connection with G.B. as the first good.
       Stone. If We signify to Virginia, that it will not be disagreable to us, if they secure Ld. Dunmore, that will be sufficient.
       Lewis moves an Amendment, that it be recommended to the Council of Virginia, that they take such Measures to secure themselves, from the Practices of Lord Dunmore, either by seizing his Person, or otherwise as they think proper.
       Hall. A Material Distinction between a peremptory order to the Council of Virginia, to seize his Lordship, and a Recommendation to take such Measures as they shall judge necessary, to defend themselves against his Measures.
       Motion to export Produce for Powder.
       Sherman. I think We must have Powder, and We may send out Produce for Powder. But upon some Gentlemens Principles We must have a general Exportation.
       Paine. From the observations some Gentlemen have made I think this Proposition of more Importance than it appeared at first. In Theory I could carry it further, even to Exportation and Importation to G.B. A large Continent cant Act upon Speculative Principles, but must be govern’d by Rules. Medicines, We must have—some Cloathing, &c. I wish We could enter upon the Question at large, and agree upon some System.
       Chase. By that Resolution We may send to G.B., Ireland and W. Indies.
       Lee. Suppose Provisions should be sold in Spain for Money, and Cash sent to England for Powder.
       Duane. We must have Powder. I would send for Powder to London, or any where. We are undone if We hant Powder.
       Dean. I hope the Words “Agreable to the Association” will be inserted. But I would import from G.B. Powder.
       R. R. Livingston. We are between Hawk and Buzzard. We puzzle ourselves between the commercial and warlike opposition.
       Rutledge. If Ammunition was to be had from England only, there would be Weight in the Gentlemans Argument.—The Captn. Reed told us Yesterday that he might have bro’t 1000 Blls. of Powder. Why? Because he was not searched. But if he had attempted to bring Powder, he would have been search’d.—I would let the Association stand as it is, and order the Committee to export our Provisions consistent with it.
       
       Lee. When a Vessell comes to England vs. our Association, she must be observed and watched. They would keep the Provisions, but not let us have the Powder.
       Deane. I have not the most distant Idea of infringing the Association.
       Duane. The Resolution with the Amendment amounts to nothing. The Committee may import now consistent with the Association. I apprehend that by breaking the Association We may import Powder, without it not. We must have Powder. We must fight our Battles in two or three Months, in every Colony.
       J. Rutledge. They may export to any other Place and thence send Money to England.
       New York Letter, concerning a Fortification on the high Lands, considered.
       Dyer. Cant say how far it would have been proper to have gone upon Romains Plan in the Spring, but thinks it too late now. There are Places upon that River, that might be thrown up in a few days, that would do. We must go upon some Plan that will be expeditious.
       Lee. Romain says a less or more imperfect Plan would only be beginning a Strong hold for an Enemy.
       Deane. An order went to N. York. They have employed an Engineer. The People and he agree in the Spot and the Plan. Unless We rescind the whole, We should go on. It ought to be done.
      